Bryan
dissented, and Judge Bryan filed the following opinion:
I have very carefully studied this case, and have also read with great attention the opinion of his Honor Judge Phelps.
I do not think that Mrs. Whitridge is a competent witness in any aspect of the case. And I do not think that it is competent for her to assail her own deed, after an acquiescence of fourteen years, and after the decease of all the actors in the transaction whose conduct is now impeached.
Without elaborating my views, I consider it sufficient to say that I entirely concur in the able opinion of the learned Judge who decided this cause in the Circuit Court. His conclusions are based on grounds of argument and authority which are impregnable. I adopt them in their full extent, and think it needless to attempt to add anything to them. His opinion will be published in our Reports.